*190The opinion of the court was delivered, October 26th 1868, by
Read, J.
On the 14th July 1864 plaintiff below sold all his real estate in Washington township, Erie county, upon the following terms: — To give defendant possession on the last day of March next. To give a good and sufficient title unencumbered— and defendant, in consideration of the above agreement, agreed to pay to plaintiff $10,000, in manner following: $50 at the signing of the agreement, $1000 on the 1st day of October next, and the balance on the last day of March next.
On the 14th November 1864 there was levied a township'bounty tax upon the said real estate in the name of the plaintiff, amounting to $179.40.
On the 9th January 1865 there was levied upon said real estate in the name of the plaintiff, a county and a county bounty tax of $90.15, and a township tax of $10, all of which the plaintiff paid December 4th 1865, and now seeks to recover the same from the defendant.
The plaintiff was liable for the taxes, and they could have been recovered from him by due course • of law. He was the legal owner of the estate when they were levied, and he was the equitable or real owner during the same period, receiving the rents and profits up to the last day of March 1865, when he was to give a good and sufficient title and deliver possession. The title was to be unencumbered, and this could only be done by his paying these liens, which he finally did. He has therefore no claim, either legal, equitable or moral, upon this defendant for the liens so paid by him.
The court below were therefore in error, and the judgment must be reversed and judgment entered in favor of the defendant on the case stated.